ORDER

PER CURIAM.
Peter Noll (“Movant”) appeals from the motion court’s judgment denying his Rule 29.151 motion for post-conviction relief without an evidentiary hearing. Movant claims three points on appeal. First, he claims that the motion court erred in denying his post-conviction claim that the trial judge vindictively sentenced and punished him. Second, Movant claims that the motion court erred in denying Movant’s motion for change of judge or disqualification. Third, Movant claims that the motion court erred in denying his claim for post-eonviction relief because his trial attorney was ineffective for failing to make a hearsay objection to J.L.’s prior oral, written, recorded, and videotaped testimonial statements. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detañed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Mo. Rules Crim. P.2004, unless otherwise indicated.